ON APPLICATION FOR REHEARING
Decided April 15, 1932
BY THE COURT
We have considered the grounds for rehearing together with the evidence relating thereto and particularly that pertaining to the feasibility of the test proposed by the court in its former opinion.
Upon consideration we do not feel that such proof has been offered as would justify a rehearing nor are we convinced that the test proposed is impracticable.
It was testified by Professor Bradford that the test, although in his judgment not the proper one, would be fairer and more nearly determine the question at issue; namely, the strength of the walls where the steel joists rest; by first pouring the concrete floor and then applying the weight to the whole floor in the proportion that the weight was applied to the slab over the two joists. Counsel for defendants have indicated a willingness to conduct the experiment upon this basis. The court is therefore substituting this modified plan for the one suggested and after the concrete is poured a date may be fixed by the contractor upon which the test will be conducted. Notice should be given to counsel for plaintiff, at least a week before the test, of the date and hour when it will begin and it may proceed as we indicated in our former opinion and in the conference with counsel at Columbus.
Our attention is drawn to the fact that we made no comment in our opinion upon the bonding of the walls under consideration. We find from the record that there is testimony by Mr. Dole in two places in the record to the effect that the walls were bonded at least every fifth course by using-cinder block on one side and hollow tile on the other and lapping the cinder block across the hollow tile and that this is the *377usual method of bonding, such walls.
We are not convinced that this is not the proper form of construction, nor that the bond is insufficient.
Our attention has been directed to the full text of that portion of the “Builders Pocket Book” by Kidder and Nolan to which reference was made in the testimony on rehearing. Suffice to say that our determination is made independent of the effect of this suggested test of Kidder.
All other matters were considered at length in our former opinion.
The application for rehearing will be denied.
ALLREAD, PJ, HORNBECK and KUNKLE, JJ, concur.